Title: To James Madison from William C. C. Claiborne, 10 August 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


10 August 1804, New Orleans. “I have the honor to acknowledge the receipt of yours of the 10th. Ultimo.
“I am glad to understand your sentiments on the case of St. Julien; the more so as they entirely co-incide with my own. His bail I believe to be good, and even independent of that he and his friends seem so confident of his innocence that there appears at present no grounds to apprehend that he will avoid a fair trial whenever he may be called upon: under these circumstances it might be at least unnecessary if not inexpedient to hurry a final investigation, and I am inclined to think that the event would probably give more general satisfaction, should the case be reserved for the more regular tribunals shortly to be established in the province.
“My letters of the 1st. and 4th instants have already informed you of my proceedings in regard to the French Privateer and the prizes brought by her into this port, and the trouble and anxiety which the investigation of that affair cost me. It being the opinion of the Merchants here that the cargo of the English prize would suffer considerably, should it remain on board, at this season, I have directed that the goods be landed and stored, to await the final determination of the Government. Unfortunately the American brig never came within my reach: indeed, until the fraud in regard to the English prize, was fully developed, there was no kind of satisfactory evidence with respect to her; to what nation she belonged; why she had been captured; or what the intentions of the captors were. These particulars were brought to light, for the first time, on the investigation concerning the other prize: and it was then too late to take any effective measures to rescue the property: by that time the brig had left the river, was run aground on Cat Island near the bay of St. Louis and burnt; all her tackle and furniture of any value, together with the cargo having been previously landed, partly on the Island, and the remainder on shore at the bay of St. Louis. That on the island is said to have been shortly afterwards seized by a Spanish Guarda Costa: and that on the main, was within the territories Claimed, and still held by the Spanish Authorities. I have intimated these circumstances to the Marquis of Casa Calvo with my request, should my information prove correct, that the proceeds of such goods as may have fallen into the hands of the Spaniards may be retained by the Government, until the original owners have an opportunity of claiming the property. The part landed at the bay of St. Louis was stored there in the house of one Jourdain an inhabitant of this city, who is supposed to have been present when the vessel was burnt, and assisted in landing the cargo. Indeed of these facts I have evidence on oath: I therefore caused Jourdain to be arrested, and to enter into a recognizance for his appearance before any tribunal having competent jurisdiction in the premises, whensoever he may be required.

“It gives me much pleasure that my correspondence with Governor Folch has been approved of.”
